DETAILED ACTION
	This Office Action, based on application 16/810,932 filed 6 March 2020, is filed in response to applicant’s amendment and remarks filed 15 July 2022.  Claims 1, 2, 6-9, 13-16, 20, and 22-24 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 15 July 2022 in response to the Office Action mailed 15 April 2022, have been fully considered below.
	Claim Objections
	The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued new matter and indefiniteness rejections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 103
On Pages 13-15, the applicant traverses the prior art rejection to exemplary Claim 1 ( and analogously independent Claims 8 and 15 and respective dependent claims) alleging cited prior art fails to disclose (a) grouping data chunks into a plurality of data slices as part of performing an erasure coding operation, and (b) that processed data at least includes the plurality of data slices.  The applicant alleges the Office Action first maps the disclosed data blocks and the disclosed data fragment to the claimed data chunks and the claimed host data and later re-maps the disclosed data blocks and the disclosed data fragment to the claimed data chunks and the claimed plurality of data slices, respectively while alleging the claim elements are “double mapped”; the Office respectfully disagrees that the previous rejection made any mapping between “the disclosed data fragment” to “the claimed plurality of data slices” as alleged and requests the applicant to specifically point out where such a mapping is presented.  Regardless, the Office respectfully notes the applicant has altered the definition of the claimed ‘data slices’ in response to the previously issued new matter rejection.  For clarity of the record, the Office equates TORMASOV’s (1) data fragment 10, (2) blocks 11-15, and (3) group of k data blocks 20, as illustrated in Fig 1 and accompanied written description, to applicant’s claimed (1) ‘host data’, (2) ‘data chunks’, and (3) ‘data slice’, respectively.  Since ‘host data’ may comprise multiple fragments (e.g. ¶[0038]), multiple groups of k data blocks are created {or ‘a plurality of data slices’}.  Since TORMASOV discloses the dividing of a data fragment into blocks and grouping the blocks for parity generation, the Office maintains the disclosure meets applicant’s claimed feature (a).  Since TORMASOV further discloses the resulting storage of the group of data blocks and parity data, the Office maintains the disclosure meets applicant’s claimed feature (b).  
On Pages 16-17, the applicant further traverses the prior art rejection to Claim 22 and discusses new Claims 23 and 24 alleging the claims are patentable over prior art for the same reasons set forth in conjunction with the traversal of Claim 1.  The Office maintains a prior art rejection (in further view of KOHLI newly presented for disclosing the new deduplication feature) to Claim 22 and presents a new prior art rejection to Claims 23 and 24 for reasons presented in response to the traversal of Claim 1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 July 2022, 7 September 2022, and 26 September 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 2, 6-9, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS et al (US PGPub 2003/0065873) in view of LANGO et al (US PGPub 2014/0282824) and TORMASOV et al (US PGPub 2018/0217898).

With respect to Claims 1, 8, and 15, COLLINS discloses a method/system/medium for storing data, the method comprising: 
obtaining host data from a host (¶[0002] – data may be stored on one or more storage devices on user’s computer for later use; Fig 1, 100 - ¶ [0014] – user’s PC 100; ¶ [0018] – host 100); 
making a first determination that a data cluster comprises a plurality of non-volatile memory devices (Fig 1, Storage Devices 1-n 110, 111, 112, 130 etc; ¶[0014] – when a user starts a PC, an application manages data on a hard disk drive attached to a user’s PC); 
based on the first determination:
storing the processed data in at least one of the plurality of non-volatile memory devices (¶[0018] – over time and with use, storage devices may be used to store increasing volumes of data); and
de-staging at least a portion of the processed data from the at least one of the plurality of non-volatile memory devices to a persistent storage device (¶ [0024] – data may be identified {e.g. by file name or file extension} on one or more storage devices 110,130 and categorized {e.g. by size}; identified data may be reallocated based in part on the category itself),
wherein de-staging the at least portion of the processed data comprises:
initiating a delayed compression operation on the at least portion of the processed data (¶ [0062] – once a selected portion of data to be reallocated is selected, the data may be compressed and moved to another storage device {e.g. a CD}).
	COLLINS may not explicitly disclose checking a protection policy of a plurality of protection policies associated with the host, wherein the protection policy specifies to perform an erasure coding operation on the host data; based on the protection policy: performing the erasure coding operation on the host data to obtain processed data; wherein performing the erasure coding operation comprises: dividing the host data into data chunks; grouping the data chunks into a plurality of data slices; and generating at least one parity chunk using the data chunks and based on an erasure coding algorithm; wherein the processed data comprises the plurality of data slices and the at least one parity chunk.
However, LANGO discloses checking a protection policy of a plurality of protection policies associated with the host, wherein the protection policy specifies to perform an erasure coding operation on the host data; and based on the protection policy: performing the erasure coding operation on the host data to obtain processed data (¶[0023] – storage policies may be specified to cause data to be stored with a particular erasure coding in response to a client requesting service levels or in response to a change in performance of a storage unit).
COLLINS and LANGO are analogous art because they are from the same field of endeavor of storage services.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of COLLINS and LANGO before him or her, to modify the storage device manager of COLLINS to include a protection policy that includes erasure coding as taught by LANGO.  A motivation for doing so would have been to provide a user the option of a known technique of data protection that enables recovery of data in the event of a disk failure while minimizing the amount of extra data needed to ensure the data recovery as opposed to a full replication of the data.  Therefore, it would have been obvious to combine COLLINS and LANGO to obtain the invention as specified in the instant claims.
COLLINS and LANGO may not explicitly disclose wherein performing the erasure coding operation comprises: dividing the host data into data chunks; grouping the data chunks into a plurality of data slices; and generating at least one parity chunk using the data chunks and based on an erasure coding algorithm; wherein the processed data comprises the plurality of data slices and the at least one parity chunk.
However, TORMASOV discloses wherein performing the erasure coding operation comprises: dividing the host data into data chunks (Fig 1, Data Blocks 11-15 {‘data chunks’} may be created from Data Fragment 10 {‘host data’}; ¶[0009]); grouping the data chunks into a plurality of data slices (Fig 1, data blocks 11-15 may form a group {‘data slice’} of K data blocks 20 in which to generate the parity data; ¶[0009]); and generating at least one parity chunk using the data chunks and based on an erasure coding algorithm (¶[0009] – parity blocks 16-17 {‘parity chunks’} may be generated based on the initial data blocks using a conventional erasure coding algorithm); wherein the processed data comprises the plurality of data slices and the at least one parity chunk (¶[0008] – any data fragment may be split into k+m chunks as such to restore any k data chunks, the system stores k+m chunks).
COLLINS, LANGO, and TORMASOV are analogous art because they are from the same field of endeavor of storage services.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of COLLINS, LANGO, and TORMASOV before him or her, to modify the host of the combination of COLLINS and LANGO to include distributed data storage with erasure encoding as taught by TORMASOV.  A motivation for doing so would have been to ensure reliability of data in the event of failures (¶[0003]) while reducing the amount of overhead data storage needed for data replication (¶[0006]).  Therefore, it would have been obvious to combine COLLINS, LANGO, and TORMASOV to obtain the invention as specified in the instant claims.

With respect to Claims 2, 9, and 16, the combination of COLLINS, LANGO, and TORMASOV disclose the method/system/medium of each respective parent claim.
COLLINS further discloses wherein initiating the delayed compression operation comprises: compressing the at least portion of the processed data to obtain compressed data; and transmitting the compressed data to the persistent storage device (¶ [0062] – once a selected portion of data to be reallocated is selected, the data may be compressed and moved to another storage device altogether).  

With respect to Claims 6, 13, and 20, the combination of COLLINS, LANGO, and TORMASOV disclose the method/system/medium of each respective parent claim.
COLLINS further discloses wherein the data cluster further comprises at least one node, wherein the at least one of the plurality of non-volatile memory devices and the persistent storage device are located on the at least one node (Fig 1, Storage Devices 110, 111, 112, 130 are all coupled to each other via host 100, thus comprise a ‘node’).  

With respect to Claims 7 and 14, the combination of COLLINS, LANGO, and TORMASOV disclose the method/system/medium of each respective parent claim.
COLLINS further discloses prior to de-staging the at least portion of the processed data: making a second determination that a storage threshold for the at least one of the plurality of non-volatile memory devices has been exceeded (¶ [0052] – when a threshold is satisfied, the user may be alerted e.g. when digital music data exceeds a capacity threshold), wherein the at least portion of the processed data is de-staged based on the second determination (¶ [0054] –in response to alerting a user of the threshold that has been satisfied, the user may be given an option to take action including archiving data so as to increase storage capacity).  

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over COLLINS in view of OBERHOFER, TORMASOV, and KOHLI (US PGPub 2019/0188079).

With respect to Claims 22-24, the combination of COLLINS, LANGO, and TORMASOV disclose the method/system/medium of each respective parent claim.
COLLINS, LANGO, and TORMASOV disclose obtaining a second host data from the host; checking a second protection policy of the plurality of protection policies associated with the host, wherein the second protection policy specifies to perform a second erasure coding operation on the second host data; based on the second determination and the second protection policy: performing the second erasure coding operation on the second host data to obtain second processed data; and storing the third processed data in at least one of the plurality of CADs, wherein performing the second erasure coding operation comprises: dividing the second host data into second data chunks; grouping the second data chunks into a second plurality of data slices; and generating at least one second parity chunk using the second data chunks and based on the erasure coding algorithm, wherein the second processed data comprises the second plurality of data slices and the at least one second parity chunk (See Rejection to Parent Claims 1, 8, and 15 which maps how the references teach the similar limitations of the instant claim).
COLLINS, LANGO, and TORMASOV may not explicitly disclose making a second determination that the data cluster further comprises a plurality of compute acceleration devices (CADs), and performing a deduplication operation on at least a portion of the second processed data to obtain third processed data comprising a set of deduplicated data chunks.
However, KOHLI discloses making a second determination that the data cluster comprises a plurality of compute acceleration devices (CADs), and performing a deduplication operation on at least a portion of the second processed data to obtain third processed data comprising a set of deduplicated data chunks (¶[0050] – hardware accelerators may perform acceleration for various data-processing functions and data reduction techniques including erasure coding and deduplication).
COLLINS, LANGO, TORMASOV, and KOHLI are analogous art because they are from the same field of endeavor of storage services.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of COLLINS, LANGO, TORMASOV, and KOHLI before him or her, to modify the host of the combination of COLLINS, LANGO, and TORMASOV to include hardware acceleration as taught by KOHLI.  A motivation for doing so would have been to reduce computational burden on one or more processors by placing erasure coding operations on specialized hardware (¶[0032]).  Therefore, it would have been obvious to combine COLLINS, LANGO, TORMASOV, and KOHLI to obtain the invention as specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137